ouDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2022 and 10/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “wherein drawing subintimal tissue against the side wall of the reentry catheter by way of the plurality of exit ports includes securing subintimal tissue against the side wall of the reentry catheter for a distance of about 20 cm to about 40 cm”. However, there is no prior mention within the disclosure of securing subintimal tissue against the side wall of the reentry catheter for a distance of about 20-40cm. Paragraph 16 of the Specification recites “The proximal port is within about 20 cm of the distal end of the tubular body”, however, there is no mention of a explicit method of securing subintimal tissue against the side wall of the reentry catheter for a distance of about 20 cm to about 40 cm, only a recitation of where a proximal-most port is located. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2013/0006173 A1) in view of Cottone (US 2016/0074627 A1)(previously of record)
Regarding claim 1, Alvarez discloses: A method of crossing an occlusion in a vascular lumen (see Figs. 6A-6H showing steps of crossing an occlusion in a vessel lumen, see also Paragraph 67), comprising the steps of: advancing a guidewire from the vascular lumen through an intima (see Fig. 6A), into a subintimal space and distally beyond the occlusion (see Fig. 6A showing the guidewire 602 being advanced beyond the occlusion 606); advancing a reentry catheter having an elongate tubular body (catheter 100, see Fig. 6B) with a single lumen (see Paragraphs 30, 32 and 38 mentioning the catheter has at least one lumen, seen to function with only a single lumen) extending therethrough over the guidewire and beyond the occlusion (see Figs. 6B-6C), such that at least one exit port (lateral opening 110, see Fig. 6E), which are in communication with the single lumen (catheter is advanced over the guidewire 602 shown in Fig. 6B-6C, seen to be in communication with the lumen to allow the catheter to slide along the guidewire) is rotationally aligned with the vascular lumen (see Fig. 6D-6E showing the opening 110 is aligned with the vessel lumen); and advancing the guidewire through the at least one exit port to cross the intima and reenter the vascular lumen (see Figs. 6D-6F showing the guidewire 602 is advanced through the lateral port into the vascular lumen).
However, Alvarez does not expressly disclose a plurality of exit ports arranged in a spiral configuration along a side wall of the reentry catheter, wherein a different one of the plurality of exit ports is aligned with the vascular lumen depending upon a rotational orientation of the reentry catheter within the subintimal space.
However, in the same field of endeavor, namely surgical reentry catheters, Cottone discloses a reentry catheter (catheter device 1, see Fig. 2A) having a plurality of exit ports (exit ports 6 and 7) arranged in a spiral (exit ports 6 and 7 are arranged on opposing sides of the catheter and are thereby seen to constitute a spiral, see also Paragraph 110 mentioning wherein one or more side ports may be utilized during reentry manipulation interpreted to mean additional side ports may be present, see also Paragraph 82 mentioning wherein the device can have any number of ports along its length and radially distributed as desired, constituting a spiral) to allow for the reentry device to exit in depending on the rotational orientation (see Paragraphs 80 and 81), where a different one of the plurality of exit ports is aligned with the vascular lumen depending upon a rotational orientation of the reentry catheter within the subintimal space
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the exterior of the catheter of Alvarez to include the additional exit ports of Cottone to, in this case, allow the guidewire to exit and reenter the biological lumen with at least one side port facing the vessel true lumen (see Cottone Paragraphs 80-81), the inclusion of which would provide a spiral orientation of exit ports on the device of Alvarez.
Regarding claim 2, the combination of Alvarez and Cottone disclose the method of claim 1, Alvarez further discloses the step of retracting the reentry catheter leaving the guidewire extending into the vascular lumen distally of the occlusion (see Figs. 6G-6H)
Regarding claim 3, the combination of Alvarez and Cottone disclose the method of claim 2, Alvarez further discloses the step of advancing a balloon catheter over the wire guidewire and expanding a balloon in the subintimal space (see Paragraph 74 mentioning wherein after the guidewire has reentered the vessel lumen, other procedures known in the art such as percutaneous balloon angioplasty is performed to restore blood flow wherein a balloon catheter may be used to dilate the subintimal space)
Regarding claim 4, the combination of Alvarez and Cottone disclose the method of Alvarez and Cottone disclose the invention of claim 3, Alvarez further discloses the step of expanding a stent in the subintimal space to maintain patency of a neolumen that permits perfusion across around the occlusion (see Paragraph 74 mentioning wherein after the guidewire has reentered the vessel lumen, other procedures known in the art such as balloon angioplasty and stenting procedures are performed, noting that stents may be expanded via balloon catheters)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2013/0006173 A1) in view of Cottone (US 2016/0074627 A1) as applied to claim 4, further in view of Makower (US 6709444 B1)(previously of record)
Regarding claim 5, the combination of Alvarez and Cottone disclose all limitations of the method of claim 4. Alvarez further discloses wherein after the guidewire has reentered the vessel lumen, other procedures known in the art such as balloon angioplasty and stenting procedures may be performed (see Paragraph 74)
However, the neither Alvarez nor Cottone expressly discloses wherein the stent is expanded by the balloon. 
However, in the same field of endeavor, namely reentry catheters for crossing total vessel occlusions, Makower teaches a stenting procedure wherein a catheter is traversed over a guidewire within the subintimal space (see Figs. 5A-5F), wherein after the guidewire has reentered the vessel lumen distal of the occlusion (see Fig. 5D), a catheter (catheter 206, see Fig. 5E) having a stent (stent 208, see Fig. 5E) placed thereon is expanded by a balloon the catheter (See Col. 11, Lines 31-45) so that the stent firmly coapts with the intima of the artery and a mid-portion of the stent, providing a scaffold which maintains the sub-intimal tract in an open condition capable of carrying blood past the obstruction (see Col. 11, Lines 35-45)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stenting procedure as disclosed by Alvarez to include inflation of the stent by a balloon catheter as taught and suggested by Makower to, in this case, have the stent firmly coapt with the intima of the artery and a mid-portion of the stent, thereby providing a scaffold which maintains the sub-intimal tract in an open condition capable of carrying blood past the obstruction (see Makower Col. 11, Lines 35-45)

Claim 6-7 and 17-19, 21-22 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2013/0006173 A1) in view of Cottone (US 2016/0074627 A1) in further view of Sparks (US 20020103459 A1)(previously of record), in further view of Yang (US 2019/0336727 A1)
Regarding claim 6, the combination of Alvarez and Cottone disclose the method of claim 1.
However, the combination does not expressly disclose the step of applying vacuum to the single lumen extending through the reentry catheter to draw subintimal tissue against the side wall of the reentry catheter by way of the plurality of exit ports
However, in the same field of endeavor, namely reentry catheter device and methods for entering subintimal cavities, Sparks teaches a method of applying a vacuum to ports at the distal end of a catheter to “invaginate” subintimal tissue within a distal portion of the catheter (see Paragraphs 140, 149,  151, 154,  162 and 171-173), thereby securing the catheter to the subintimal wall of the vessel and additionally reducing risk to surrounding vascular tissue and inadvertent perforation of the vessel wall to the pericardial space by invaginating the sub-intimal tissue (see Paragraph 140)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the combined methods of Alvarez and Cottone to include the step of applying a vacuum suction to the distal ports of the catheter as disclosed by Sparks to, in this case, lock the sub-intimal tissue on the surface of the catheter (see Sparks Paragraph 188).
However, the combination of Alvarez, Cottone and Sparks do not disclose wherein the vacuum is applied to the single lumen of the device.
However, in the same field of endeavor, namely catheters inserted over a guidewire that utilize a vacuum for treating thrombosis within the vasculature through a single lumen, Yang teaches a catheter (see Fig. 1-2) that applies a vacuum within the vasculature (see Paragraph 113-114), wherein the guidewire and vacuum are applied through a single lumen (see Paragraph 74 mentioning wherein the catheter has only a single central lumen) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter lumen of Alvarez as modified by Cottone and Sparks to only utilize a single lumen for both the vacuum and guidewire, as previously stated to be the case in by Alvarez and taught and suggested by  Yang, to, in this case, allow the catheter to be made smaller and more easily manufacturable by reducing the number of lumens needed by applying the vacuum through the single main lumen. 
Regarding claim 7, the combination of Alvarez and Cottone disclose the method of claim 1.
However, the combination fails to expressly disclose the step of applying vacuum to the single lumen extending through the reentry catheter to draw subintimal tissue against the wide wall of the reentry catheter by way of the plurality of exit ports, and aspirate hematoma from the target site subintimal space by way of the plurality of exit ports.
However, in the same field of endeavor, namely surgical reentry catheters that travel through subintimal spaces to traverse occlusions, Sparks teaches a method step of applying a vacuum to the catheter while in a subintimal space, thereby securing the catheter to the subintimal tissue (see Paragraphs 140, 149,  151, 154,  162 and 171-173), the method further discloses that upon reentry into the true vessel lumen, the vacuum is still applied and aspirates blood from the vessel true lumen (see Paragraph 151).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined methods of Alvarez and Cottone to include the step of applying a vacuum suction to the distal ports of the catheter as disclosed by Sparks to, in this case, lock the sub-intimal tissue on the surface of the catheter (see Sparks Paragraph 188) as well as to aspirate blood from the vessel true lumen after reentry into said true lumen (see Paragraph 151). 
However, the combination of Alvarez, Cottone and Sparks does not expressly disclose wherein the vacuum is applied to the single lumen of Alvarez.
However, in the same field of endeavor, namely catheters inserted over a guidewire that utilize a vacuum for treating thrombosis within the vasculature through a single lumen, Yang teaches a catheter (see Fig. 1-2) that applies a vacuum within the vasculature (see Paragraph 113-114), wherein the guidewire and vacuum are applied through a single lumen (see Paragraph 74 mentioning wherein the catheter has only a single central lumen) to allow the catheter to be readily modified to incorporate) additional structures as needed (see Paragraph 74)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter lumen of Alvarez as modified by Cottone and Sparks to only utilize a single lumen for both the vacuum and guidewire, as previously stated to be the case in by Alvarez and taught and suggested by  Yang, to, in this case, allow the catheter to be made smaller and more easily manufacturable by reducing the number of lumens needed to apply the vacuum through the single lumen
Regarding claim 17, Alvarez discloses: A method of crossing an occlusion in a vascular lumen (see Figs. 6A-6H showing steps of crossing an occlusion in a vessel lumen, see also Paragraph 67), comprising the steps of: advancing a guidewire from the vascular lumen through an intima (see Fig. 6A), into a subintimal space and distally beyond the occlusion (see Fig. 6A showing the guidewire 602 being advanced beyond the occlusion 606); advancing a reentry catheter having an elongate tubular body (catheter 100, see Fig. 6B) with a single lumen extending therethrough (see Paragraphs 30, 32 and 38 mentioning the catheter has at least one lumen, seen to function with only a single lumen) over the guidewire and beyond the occlusion (see Figs. 6B-6C), such that at least one exit port (lateral opening 110, see Fig. 6E), which are in communication with the single lumen and on a side wall of the reentry catheter (catheter is advanced over the guidewire 602 shown in Fig. 6B-6C, seen to be in communication with the lumen to allow the catheter to slide along the guidewire), is rotationally aligned with the vascular lumen (see Fig. 6D-6E showing the opening 110 is aligned with the vessel lumen); 
However, Alvarez does not expressly disclose a plurality of exit ports, along a side wall of the reentry catheter.
However, in the same field of endeavor, namely surgical reentry catheters, Cottone discloses a reentry catheter (catheter device 1, see Fig. 2A) having a plurality of exit ports (exit ports 6 and 7) arranged in a spiral (exit ports 6 and 7 are arranged on opposing sides of the catheter and are thereby seen to constitute a spiral, see also Paragraph 110 mentioning wherein one or more side ports may be utilized during reentry manipulation, interpreted to mean additional side ports may be present) to allow for the reentry device to exit in depending on the rotational orientation (see Paragraphs 80 and 81).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the exterior of the catheter of Alvarez to include the additional exit ports of Cottone to, in this case, allow the guidewire to exit and reenter the biological lumen with at least one side port facing the vessel true lumen (see Cottone Paragraphs 80-81), the inclusion of which would provide a spiral orientation of exit ports on the device of Alvarez.
However, the combination of Alvarez and Cottone do not expressly mention the method step of and applying vacuum to the plurality of exit ports by way of the single lumen, and aspirating blood or hematoma from the subintimal space, however, Alvarez does mention wherein after the guidewire has reentered the lumen, various interventional procedures as known in the art may be performed to restore adequate blood flow.
In the same field of endeavor, namely surgical reentry catheters that cross total vessel occlusions through the subintimal space of a blood vessel, Sparks teaches a method step of applying a vacuum to the catheter while within a vessel subintimal space, thereby securing the catheter to the subintimal tissue (see Paragraphs 140, 149,  151, 154,  162 and 171-173), the method further discloses that upon reentry into the true vessel lumen, the vacuum is still applied and aspirates blood from the vessel true lumen (see Paragraph 151).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined methods of Alvarez and Cottone to include the step of applying a vacuum suction to the distal ports of the catheter as disclosed by Sparks to, in this case, aspirate blood from the vessel true lumen after reentry into said true lumen (see Sparks Paragraph 151).
However, the combination of Alvarez, Cottone and Sparks do not expressly disclose wherein the vacuum is applied through the single lumen of Alvarez.
However, in the same field of endeavor, namely catheters inserted over a guidewire that utilize a vacuum for treating thrombosis within the vasculature through a single lumen, Yang teaches a catheter (see Fig. 1-2) that applies a vacuum within the vasculature (see Paragraph 113-114), wherein the guidewire and vacuum are applied through a single lumen (see Paragraph 74 mentioning wherein the catheter has only a single central lumen) to allow the catheter to be readily modified to incorporate) additional structures as needed (see Paragraph 74)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter lumen of Alvarez as modified by Cottone and Sparks to only utilize a single lumen for both the vacuum and guidewire, as previously stated to be the case in by Alvarez and taught and suggested by  Yang, to, in this case, allow the catheter to be readily modified to incorporate) additional structures as needed (see Yang Paragraph 74)
Regarding claim 18, Alvarez discloses A method of reentering vascular lumen from a subintimal space (see Figs. 6D-6F showing the guidewire 602 is advanced through the lateral port of catheter 100 from the subintimal space into the vascular lumen to perform a reentry procedure), comprising the steps of: advancing a guidewire from the vascular lumen through an intima (see Figs. 6A-6C), and into the subintimal space (see Figs. 6A-6C), advancing a reentry catheter having an elongate tubular body with a single lumen (catheter 100, see Fig. 6B, see also Paragraphs 30, 32 and 38 mentioning the catheter has at least one lumen, seen to function with only a single lumen) extending therethrough over the guidewire (see Figs. 6B-6C) such that at least one exit port (lateral opening 110, see Fig. 6E), which are in communication with the single lumen and on a side wall of the reentry catheter  (catheter is advanced over the guidewire 602 shown in Fig. 6B-6C, seen to be in communication with the lumen to allow the catheter to slide along the guidewire), is rotationally aligned with the vascular lumen (see Fig. 6D-6E showing the opening 110 is aligned with the vessel lumen)
However, Alvarez does not expressly disclose a plurality of exit ports, along a side wall of the reentry catheter.
However, in the same field of endeavor, namely surgical reentry catheters, Cottone discloses a reentry catheter (catheter device 1, see Fig. 2A) having a plurality of exit ports (exit ports 6 and 7) arranged in a spiral (exit ports 6 and 7 are arranged on opposing sides of the catheter and are thereby seen to constitute a spiral, see also Paragraph 110 mentioning wherein one or more side ports may be utilized during reentry manipulation, interpreted to mean additional side ports may be present) to allow for the reentry device to exit in depending on the rotational orientation (see Paragraphs 80 and 81).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the exterior of the catheter of Alvarez to include the additional exit ports of Cottone to, in this case, allow the guidewire to exit and reenter the biological lumen with at least one side port facing the vessel true lumen (see Cottone Paragraphs 80-81), the inclusion of which would provide a spiral orientation of exit ports on the device of Alvarez.
However, the combination of Alvarez and Cottone do not expressly mention the method step of applying vacuum to the plurality of exit ports by way of the single lumen to stabilize tissue between the reentry catheter and the vascular lumen and during the applying vacuum step, advancing a wire from the at least one exit port of the reentry catheter, through the tissue, and into the vascular lumen, however, Alvarez does mention wherein after the guidewire has reentered the lumen, various interventional procedures as known in the art may be performed to restore adequate blood flow.
In the same field of endeavor, namely surgical reentry catheters that cross total vessel occlusions through the subintimal space of a blood vessel, Sparks teaches a method step of applying a vacuum to the catheter while within a vessel subintimal space, thereby securing the catheter to the subintimal tissue, thereby stabilizing tissue between the reentry catheter and vascular lumen (see Paragraphs 140, 149,  151, 154,  162 and 171-173), the method further discloses that upon reentry into the true vessel lumen, the vacuum is still applied and aspirates blood from the vessel true lumen (see Paragraph 151).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined methods of Alvarez and Cottone to include the step of applying a vacuum suction to the distal ports of the catheter as disclosed by Sparks to, in this case, secure the catheter to the subintimal tissue (see Sparks Paragraphs 140, 149,  151, 154,  162 and 171-173), as well as to then aspirate blood from the vessel true lumen after reentry into said true lumen (see Sparks Paragraph 151).
However, the combination of Alvarez, Cottone and Sparks do not expressly disclose wherein the vacuum is applied through the single lumen of Alvarez.
However, in the same field of endeavor, namely catheters inserted over a guidewire that utilize a vacuum for treating thrombosis within the vasculature through a single lumen, Yang teaches a catheter (see Fig. 1-2) that applies a vacuum within the vasculature (see Paragraph 113-114), wherein the guidewire and vacuum are applied through a single lumen (see Paragraph 74 mentioning wherein the catheter has only a single central lumen) to allow the catheter to be readily modified to incorporate) additional structures as needed (see Paragraph 74)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter lumen of Alvarez as modified by Cottone and Sparks to only utilize a single lumen for both the vacuum and guidewire, as previously stated to be the case in by Alvarez and taught and suggested by  Yang, to, in this case, allow the catheter to be readily modified to incorporate) additional structures as needed (see Yang Paragraph 74)
Regarding claim 19, the combination of Alvarez and Cottone disclose the method of claim 1, Alvarez as modified by Cottone further discloses wherein the plurality of exit ports are axially spaced apart and rotationally offset from each other (see Cottone Fig. 2A showing ports 6 and 7 rotationally offset and axially spaced apart from one another as incorporated into the device of Alvarez, see also Cottone Paragraph 82 mentioning wherein the catheter can have any number of ports along its length that are radially distributed, thereby having the ports offset)
Regarding claim 21, the combination of Alvarez and Cottone disclose the method of claim 1, Alvarez further discloses wherein a diameter of the single lumen extending through the reentry catheter is at least 120% of an outer diameter of the guidewire (see Paragraph 33 mentioning wherein the catheter lumen can house guidewire having a diameter from 0.01-0.04 inches, implying that if the guidewire has a diameter of 0.01 inches, the diameter of the lumen would be greater than 120% the diameter of the guidewire)
Regarding claim 22, the combination of Alvarez and Cottone disclose the method of claim 1, Alvarez further discloses wherein a diameter of the single lumen extending through the reentry catheter is at least 200% of an outer diameter of the guidewire (see Paragraph 33 mentioning wherein the catheter lumen can house guidewire having a diameter from 0.01-0.04 inches, implying that if the guidewire has a diameter of 0.01 inches, the diameter of the lumen would be greater than 200% the diameter of the guidewire)
Regarding claim 25 (see 112a rejection above), the combination of Alvarez, Cottone, Sparks and Yang disclose all the limitations of the method of claim 6.
However, the combination does not expressly disclose wherein drawing subintimal tissue against the side wall of the reentry catheter by way of the plurality of exit ports includes securing subintimal tissue against the side wall of the reentry catheter for a distance of about 20 cm to about 40 cm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have caused one of the plurality of lateral ports of Alvarez, as incorporated from the device of Cottone, to be located between 20-40cm apart from the distal-most port of Alvarez, thereby securing subintimal tissue against the side wall of the reentry catheter by providing a vacuum, as incorporated from Sparks, over a distance of about 20-40cm, since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alvarez as modified by Cottone and Sparks would not operate different with the claimed location of the proximal-most lateral port since the proximal-most port is already located along the catheter body proximal to the distal-most port, the device would function appropriately having the claimed location of the proximal-most port.
Regarding claim 26, the combination of Alvarez, Cottone, Sparks and Yang disclose the method of claim 6, Alvarez as modified by Cottone and Sparks further discloses wherein drawing subintimal tissue against the side wall of the reentry catheter by way of the plurality of exit ports includes securing subintimal tissue against the side wall of the reentry catheter from opposing sides of the reentry catheter (as there is only a single lumen within the catheter of Alvarez, any suction applied to one port facing the vessel lumen would also be applied to the opposing port as incorporated from Cottone into the device of Alvarez)
Regarding claim 27, the combination of Alvarez, Cottone, Sparks and Yang disclose the method of claim 7, Alvarez as modified by Sparks and Yang further discloses the step of applying vacuum to the single lumen extending through the reentry catheter to aspirate hematoma from the subintimal space through a catheter tip lumen positioned distally of the elongate body (see Alvarez Fig. 1 showing wherein the lateral port is located in a shroud 108 that is distal of the elongate catheter body, noting that any suction applied thereto as incorporated from Cottone would be drawing in biological material into a lumen that is distal of the catheter elongate body)
Regarding claim 28, the combination of Alvarez, Cottone, Sparks and Yang disclose the method of claim 18, Alvarez further discloses wherein advancing the wire from the at least one exit port of the reentry catheter, through the tissue, and into the vascular lumen includes advancement of the same guidewire used to enter the subintimal space from the vascular lumen (see Figs. 6A-6F showing the guidewire entering the subintimal space and reentering the vessel lumen is the same guidewire 602)
Regarding claim 29 the combination of Alvarez, Cottone, Sparks and Yang disclose the method of claim 18, Alvarez further discloses wherein advancing the wire from the at least one exit port of the reentry catheter, through the tissue, and into the vascular lumen includes advancement of a second guidewire, which is distinct from the guidewire used to enter the subintimal space from the vascular lumen (see Figs. 6A and 6F showing a guidewire 602 enters the subintimal space, and a reentry member 112 reenters the vessel lumen, see Paragraphs 49-51)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2013/0006173 A1) in view of Cottone (US 2016/0074627 A1) in further view of Piccagli (US 2014/0275983 A1)
Regarding claim 20 the combination of Alvarez and Cottone disclose all limitations of the method of claim 1.
However, the combination does not expressly disclose wherein at least two of the plurality of exit ports form an opposing pair of exit ports at the same axial location along the reentry catheter.
However, in the same field of endeavor, namely surgical reentry catheters having a plurality of exit ports on the catheter body, Piccagli teaches a surgical reentry catheter (see Figs. 1-1A) having a plurality of exit ports (outlet apertures 30, see Figs. 1A-1E showing outlet apertures 30a and 30b) which form an opposing pair of exit ports at the same axial location along the reentry catheter (shown in Fig. 1E, see also Paragraph 27) so that a guidewire may be selectively advanced out of either of such guidewire outlet apertures 30a, 30b depending on which of the top and bottom sides is directed toward the true lumen of the blood vessel (see Paragraph 27)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plurality of ports of Alvarez as incorporated from the device of Cottone, to be arranged such that an opposing pair of ports are at the same axial location along the catheter body as taught and suggested by Piccagli to, in this case, allow a guidewire to be selectively advanced out of either of such guidewire outlet apertures 30a, 30b depending on which of the top and bottom sides is directed toward the true lumen of the blood vessel (see Piccagli Paragraph 27)
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 2013/0006173 A1) in view of Cottone (US 2016/0074627 A1) in further view of Manouchehr (US 2017/0021127 A1)
Regarding claim 23, the combination of Alvarez and Cottone disclose the method of claim 1, Alvarez further discloses  the step of visualizing the rotational orientation of the reentry catheter within the subintimal space using a radiopaque ring (see Paragraph 50 mentioning wherein the orientation of the catheter is checked during the procedure before reentry, see also Fig. 1 showing radiopaque rings 118)
However, neither Alvarez nor Cottone expressly discloses wherein a single radiopaque ring surrounds the at least one exit port.
However, in the same field of endeavor, namely catheters utilized in the vasculature having radiopaque rings to visualize the placement of the catheter, Manouchehr teaches a catheter (cannula 
400, see Fig. 11, see also Paragraph 34 mentioning wherein the cannula is a catheter) comprising a plurality of ports (holes 418, see Fig. 11), further comprising a reinforcing ring structure surrounding each aperture (transition sections 416, see Fig. 11 showing transition sections surround each hole 418), to prevent breakage of the catheter and provide additional strength and reduce potential for process failures (see Paragraph 66), the reinforcing structures being made from radiopaque material that can help view the catheter position  (see Paragraph 69)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter of Alvarez to include the reinforcing structure as taught and suggested by Manouchehr to, in this case, prevent breakage of the catheter and provide additional strength and reduce potential for process failures (see Manouchehr Paragraph 66), the reinforcing structures being made from radiopaque material that can help view the catheter position  (see Manouchehr Paragraph 69), noting that the transition sections acting as radiopaque markers to help locate each aperture of the catheter of Alvarez.
Regarding claim 24, the combination of Alvarez and Cottone disclose the method of claim 1, Alvarez further discloses the step of visualizing the rotational orientation of the reentry catheter within the subintimal space by viewing a plurality of radiopaque rings (see Paragraph 50 mentioning wherein the orientation of the catheter is checked during the procedure before reentry, see also Fig. 1 showing radiopaque rings 118). 
However, while Alvarez discloses a plurality of radiopaque rings, neither Alvarez nor Cottone expressly discloses wherein each ring surrounding one of the plurality of exit ports, as an "O" or an "X".
However, in the same field of endeavor, namely catheters utilized in the vasculature having radiopaque rings to visualize the placement of the catheter, Manouchehr teaches a catheter (cannula 
400, see Fig. 11, see also Paragraph 34 mentioning wherein the cannula is a catheter) comprising a plurality of ports (holes 418, see Fig. 11), further comprising a reinforcing ring structure surrounding each aperture (transition sections 416, see Fig. 11 showing transition sections surround each hole 418, forming an “O” shape), to prevent breakage of the catheter and provide additional strength and reduce potential for process failures (see Paragraph 66), the reinforcing structures being made from radiopaque material that can help view the catheter position  (see Paragraph 69)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter of Alvarez to include the reinforcing structure as taught and suggested by Manouchehr to, in this case, prevent breakage of the catheter and provide additional strength and reduce potential for process failures (see Manouchehr Paragraph 66), the reinforcing structures being made from radiopaque material that can help view the catheter position  (see Manouchehr Paragraph 69), noting that the transition sections acting as radiopaque markers to help locate each aperture of the catheter of Alvarez, each transition section forming an “O” shape. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2012/0095485 A1 to Cully, US 2016/0045714 A1 to Zhou, and US 2013/0317528 A1 to Anderson all disclose reentry catheter devices that pass into the subintimal space of the vessel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        


/SHAUN L DAVID/Primary Examiner, Art Unit 3771